DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 12/17/2021, which has an effective filing date of 05/01/2018. Claims 1-4, 7-9, 11-15, and 17-24 are pending and are directed towards method, apparatus, and computer product for Reputation-based Policy in Enterprise Fabric Architectures.  This is a Notice of Allowability.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 12/17/2021 have been fully considered and are persuasive in view of the amended claims.  The rejections under AlA 35 U.S.C. 103 and claim objections have been withdrawn.
Allowable Subject Matter
1.         Claims 1-4, 7-9, 11-15, and 17-24 are allowed.
Examiner’s statement of reason of allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method, apparatus, and computer product for Reputation-based Policy in Enterprise Fabric Architectures. The prior claims 1, 11, and 17, and having the uniquely distinct features of:
“wherein the plurality of network reputation scores are received in an overlay header at an edge node of the fabric network environment comprising a plurality intermediate devices connecting the edge node to another edge node through underlay hops and presented as a single routing device, wherein the underlay hops of the fabric network environment do not have access to the plurality -2-S/N: 15/968,250 of network reputation scores, and wherein the underlay hops do not inspect the overlay header”
            The closest prior arts, Alperovitch et al. (US Pub. 2012/0084441), filed on Dec. 15, 2011, disclose routing of communication is based on policy associated with reputation information of one or more entities such as LANs or WANs; Mahadevan et al. (US Pub. 2016/0043940), filed on Aug. 11, 2014, disclose configure one or more routers across a network containing edge nodes to establish QoS requirements, such as traffic shaping at the router, where reputation criteria specifies a minimum reputation threshold for entering a first traffic-shaping configuration and a maximum reputation threshold for entering a 
“wherein the plurality of network reputation scores are received in an overlay header at an edge node of the fabric network environment comprising a plurality intermediate devices connecting the edge node to another edge node through underlay hops and presented as a single routing device, wherein the underlay hops of the fabric network environment do not have access to the plurality -2-S/N: 15/968,250 of network reputation scores, and wherein the underlay hops do not inspect the overlay header”, in combination with the other claimed limitations.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492